
	

113 HRES 220 IH: Expressing the sense of the House of Representatives regarding the contributions of the Convention on International Trade in Endangered Species of Wild Fauna and Flora.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Lewis, Mr. Connolly,
			 Mr. Farr, Ms. Norton, Mr.
			 Rush, Mr. Ellison,
			 Ms. McCollum,
			 Mr. Grijalva,
			 Mr. Blumenauer, and
			 Ms. Bordallo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the contributions of the Convention on International
		  Trade in Endangered Species of Wild Fauna and Flora.
	
	
		Whereas the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora (the Convention) was concluded on
			 March 3, 1973, with the United States as an original signatory nation, and
			 entered into force on July 1, 1975;
		Whereas 178 nations are now party to the
			 Convention;
		Whereas the Convention aims to ensure that international
			 trade in wild plants and animals does not threaten their survival;
		Whereas the Convention both recognizes and provides the
			 basis for international cooperation in the control of international trade to
			 not threaten species’ survival;
		Whereas the international wildlife trade is estimated to
			 be worth billions of dollars per year and to involve hundreds of millions of
			 plants and animals and derived products such as food products, leather and fur,
			 ornamentals, medicinal, and timber;
		Whereas high levels of exploitation of and trade in wild
			 animals and plants, together with other factors such as habitat loss, are
			 capable of bringing some species close to extinction;
		Whereas parties to the Convention have an international
			 obligation and responsibility to protect endangered animals and plants
			 worldwide;
		Whereas it is widely accepted that adherence to protective
			 measures adopted by the parties to the Convention has benefitted the
			 conservation of animals and plants;
		Whereas nearly 5,000 species of animals and 29,000 species
			 of plants are protected by the Convention against over-exploitation through
			 international trade;
		Whereas the species covered by the Convention are listed
			 in 3 appendices, according to the degree of protection they need;
		Whereas the parties of the Convention meet every 2 to 3
			 years at the Conference of the Parties to review the status of species in
			 danger of extinction and to establish trade restrictions with respect to
			 endangered species;
		Whereas the 16th meeting of the Conference of the Parties
			 was held in March 2013;
		Whereas between 2002 and 2012, more than 10,940 African
			 elephants were illegally killed for their ivory, an increase of 4,374 compared
			 to the analysis submitted to the 15th meeting of the Conference of the Parties
			 held in 2010;
		Whereas poaching still continues with 2011 having the
			 highest levels of poaching since comprehensive records started in 2002;
		Whereas as sea ice declines, polar bears will not be able
			 to adapt to a terrestrial-based life resulting in increased mortality, reduced
			 reproduction, increased human-bear conflicts, and overall drastic decline of
			 populations;
		Whereas polar bears are still being hunted for sport
			 trophies despite habitat loss and population declines;
		Whereas a proposal to move the polar bear from appendix II
			 to appendix I was rejected at the 16th meeting of the Conference of the
			 Parties;
		Whereas the scalloped hammerhead, great hammerhead, smooth
			 hammerhead, porbeagle, and whitetip sharks have been severely depleted with
			 declines as high as 99 percent in some areas as a result of the high demand for
			 their fins or meat;
		Whereas proposals to include these 5 sharks on appendix II
			 were accepted at the 16th meeting of the Conference of the Parties; and
		Whereas overfishing, both legal and illegal, increased
			 consumer demand, and inadequate enforcement of infractions have led to
			 historically low populations of northern and Atlantic bluefin tuna: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the important contributions that
			 the Convention on International Trade in Endangered Species of Wild Fauna and
			 Flora has made in regulating international trade in endangered species and
			 protecting endangered species worldwide;
			(2)recognizes the
			 increasing importance of the Convention in addressing effects of trade on
			 species, while taking into account multiple and compounding threats on species
			 and ecosystems such as over-exploitation, habitat loss, invasive species,
			 disease, and the effects of climate change;
			(3)applauds the
			 Convention’s recent leadership in reaffirming strong protections for the
			 African elephant, five sharks, and other endangered species;
			(4)urges renewed,
			 expanded, and accelerated commitments to the Convention by all parties to
			 ensure and enhance the Convention’s contribution to species conservation
			 through appropriate controls of international wildlife trade;
			(5)urges the United
			 States delegation to the Convention to utilize international cooperation to
			 encourage other parties to the Convention to collaborate effectively to curb
			 excessive exploitation of species for international trade; and
			(6)urges the
			 Convention to adopt stronger protections for the polar bear, bluefin tuna, and
			 other endangered species at the 17th meeting of the Conference of the Parties
			 in South Africa in 2016.
			
